Citation Nr: 1124743	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to November 3, 2009, for degenerative disc disease of the thoracolumbar spine with right side radiculopathy.  

2.  Entitlement to an initial rating greater than 20 percent beginning November 3, 2009, for degenerative disc disease of the thoracolumbar spine with right side radiculopathy.  

3.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the cervical spine with right side radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had periods of active service from January 1972 to June 1976, from April 1985 to March 1988, from December 1990 to May 1991, and from February 2003 to March 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the below decision, the Board determines that the Veteran is entitled to separate compensable evaluations for radiculopathies of the right lower and upper extremities.  The Board will leave the determination of the actual proper rating assignable for those radiculopathies to the RO.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the thoracolumbar spine was manifested prior to November 3, 2009, by forward flexion to 90 degrees, extension to 20 degrees, lateral flexion to 22 degrees in each direction, and lateral rotation to 10 degrees in each direction; a mildly slow and antalgic gait; and the absence of muscle spasm, numbness, weakness, or bowel or bladder complaints.  

2.  The Veteran's degenerative disc disease of the thoracolumbar spine beginning November 3, 2009, is manifested by stiffness and pain; forward flexion to 33 degrees, extension to 12 degrees, right lateral flexion to 25 degrees, left lateral flexion to 22 degrees, and lateral rotation to 28 degrees in each direction; camptocormic gait; and absence of muscle spasm, but with guarded movement of the thoracolumbar spine and tenderness on both sides of the spine.  

3.  The Veteran has radiculopathy of the right lower extremity associated with the service-connected degenerative disc disease of the thoracolumbar spine that is at least mild.  

4.  The Veteran's degenerative disc disease of the cervical spine is manifested by stiffness and pain; forward flexion to 44 degrees, extension to 27 degrees, right lateral flexion to 26 degrees, left lateral flexion to 28 degrees, right lateral rotation to 48 degrees, and left lateral rotation to 74 degrees; and the absence of cervical muscle spasm, but with guarded movement of the cervical spine and tenderness on both sides of the spine.  

5.  The Veteran has radiculopathy of the right upper extremity associated with the service-connected degenerative disc disease of the cervical spine that is at least mild.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent prior to November 3, 2009, for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

2.  The criteria for an initial rating greater than 20 percent beginning November 3, 2009, for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

3.  The criteria for a separate compensable rating for right lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

4.  The criteria for an initial rating greater than 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

5.  The criteria for a separate compensable rating for right upper extremity radiculopathy associated with degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims concerning the proper disability rating to be assigned to her service-connected thoracolumbar and cervical spine disabilities arise from her disagreement with the initial disability evaluations assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded two VA examinations of her spine, in September 2004 and November 2009.  The VA examinations were performed by a VA examiner who had reviewed the medical history of the Veteran's spine disabilities, examined the Veteran, and included sufficient detail as to the current severity of her service-connected disabilities.  The Board therefore concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  The record shows that, following a November 2009 VA compensation examination, a rating decision in March 2011 increased the rating for the thoracolumbar spine disability to 20 percent, effective November 3, 2009.  Thus, staged ratings are already in effect for that disability.  

Service connection for degenerative disc disease of the thoracolumbar spine and for degenerative disc disease of the cervical spine was granted by an October 2004 rating decision and a 10 percent evaluation was assigned for each disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from March 20, 2004, the day following the Veteran's separation from her last period of active service.  In February 2005, the Veteran filed a timely notice of disagreement as to the initial evaluations assigned for her service-connected spine disabilities and perfected her appeal in September 2005.  A rating decision in March 2011 increased the rating for the thoracolumbar spine disability to 20 percent, effective November 3, 2009.  The November 2009 rating decision also recharacterized both the thoracolumbar spine and cervical spine disabilities to include right side radiculopathy.  

In addition, the March 2011 rating decision granted service connection for right sacroiliitis and left sacroiliitis, both disabilities associated with the service-connected thoracolumbar spine disability, and assigned a 10 percent rating for each side, effective November 3, 2009.  The Veteran has not appealed those ratings or the assigned effective dates.  So those issues are not currently before the Board.  

Thoracolumbar spine prior to November 3, 2009

The Veteran's service-connected degenerative disc disease of the thoracolumbar spine is currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  VA's General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula) provides that a 10 percent evaluation under Diagnostic Code 5237 is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

The regulations also provide that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, although the MRI findings show that the Veteran has degenerative disc disease of the thoracolumbar spine, she has not reported, and the medical evidence does not show, that she has ever had any incapacitating episodes due to this disability, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Therefore, rating the disability on this basis is not warranted.  

The report of a VA compensation examination in September 2004 notes that the Veteran could walk one mile with increased pain on bending, stooping, and crawling.  She denied any numbness or weakness, or bowel or bladder complaints.  The Veteran did state, however, that she would feel tingling in her right foot after an extended time pushing her lawn mower.  Range of motion testing of the thoracolumbar spine did not result in any spasm or asymmetry.  Forward flexion was accomplished to 90 degrees, extension to 20 degrees, lateral flexion to 22 degrees in each direction, and lateral rotation to 10 degrees in each direction.  Straight leg raise testing was negative bilaterally.  The examiner indicated that the Veteran did not use any mechanical aides.  The Veteran was able to get on and off the examination table, walk on her heels and toes, heel/toe walk, and repeatedly perform range of motion testing without evidence of additional limitation of motion, fatigability, or weakness, but with mildly increased pain, as noted above.  Also, her gait was noted to be mildly slow and antalgic.  

A VA clinic record dated in August 2005, notes the Veteran's complaint of aching right gluteal pain which the examiner stated was probably radicular pain originating from the lumbar spine.  The Veteran continued to deny any weakness or numbness in the right leg.  During a clinic visit later in August 2005, she reported that the pain would sometimes go to the level of her right knee; the examiner noted that the Veteran pointed to the area of the S1 nerve root, which corresponded to findings of disc herniation at L5-S1 on the right side on magnetic resonance imaging (MRI) earlier in August 2005.  

The Veteran was afforded another VA compensation examination in November 2009.  She told the examiner that her spine disabilities had grown progressively worse since their onset.  The Veteran's reported symptoms included decreased motion, stiffness, muscle spasms, and pain.  She described her lower back pain as a constant, moderate dull ache to gripping pain, with lancing pain radiating into her right leg.  She was able to walk more than a quarter mile, but less than a mile.  The Veteran stated that she experienced flare-ups every five to six months lasting three to seven days.  On examination, the Veteran's pelvis was tilted to the right and there was lumbar flattening.  No muscle spasm was found, but the Veteran exhibited guarded movement of the thoracolumbar spine and there was tenderness on both sides of the spine.  Her gait was noted to be camptocormic.  On range of motion testing, flexion was possible to 35 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 22 degrees, right lateral rotation to 28 degrees, and left lateral rotation to 28 degrees.  The examiner indicated that there was pain on active range of motion.  After three repetitions, range of motion of the thoracolumbar spine was slightly further reduced due to pain, with flexion to 33 degrees, extension to 12 degrees, right lateral flexion to 25 degrees, left lateral flexion to 22 degrees, and lateral rotation to 28 degrees in each direction.  The examiner also noted tenderness over both sacroiliac joints, right greater than left, with a positive sacral compression test.  Lower extremity muscle strength was full, with active movement against full resistance.  Sensation to light touch was recorded as 1/2 in the right lower extremity in the S1 dermatome.  Lower extremity reflexes were normal.  

First, considering the provisions of the General Rating Formula, the evidence shows that the Veteran's thoracolumbar spine disability did not meet the criteria for a rating greater than 10 percent prior to November 3, 2009.  Although the Veteran's gait was mildly antalgic and she experienced increased pain on repetitive range of motion testing, the disability produced not more than very mild functional impairment, as evidenced by the fact that she was able to flex her thoracolumbar spine to 90 degrees and there was no additional limitation on repetitive testing.  Further, she could walk a mile, and experienced pain primarily only on bending, stooping, or crawling.  

Therefore, the Board finds that an initial rating greater than 10 percent prior to November 3, 2009, is not warranted for degenerative disc disease of the thoracolumbar spine. 

Thoracolumbar spine beginning November 3, 2009

Pursuant to the Board's September 2009 remand, the RO wrote the Veteran in September 2009 requesting that she identify the source and dates of any additional VA or non-VA treatment she had received for her thoracolumbar spine disability.  No response has been received.  The only medical evidence added to the file since the Board's remand is the report of the VA compensation examination on November 3, 2009, described above.  

The Board finds that the manifestations and clinical findings noted by the November 2009 VA examiner fall squarely within the criteria for a 20 percent rating under the provisions of Diagnostic Code 5237 of the General Rating Formula.  Forward flexion of the thoracolumbar spine was possible to greater than 30 degrees, even after repeated testing, and the combined range of motion of the thoracolumbar spine was 148 degrees after repeated testing - well above the maximum 120 degrees for a 20 percent rating.  Although no muscle spasm was found by the examiner, guarded movement and tenderness were noted.  Further, although lumbar lordosis was not noted, the Veteran's lumbar spine was flattened.  Moreover, the examiner indicated that the Veteran's gait was camptocormic - not normal.  Those latter findings are also among the criteria for a 20 percent rating.  A higher rating requires that forward flexion of the thoracolumbar spine be limited to 30 degrees or less - a finding not shown by the medical evidence.  

Therefore, the Board finds that a rating greater than 20 percent is not warranted beginning November 3, 2009, based on application of the General Rating Formula.  

Neurological manifestations referable to the thoracolumbar spine

As noted above, any neurological abnormalities associated with disorders of the spine are to be rated separately under an appropriate diagnostic code.  Although the September 2004 VA examiner did not report any abnormal neurological clinical findings and the Veteran denied any numbness or weakness or any bowel or bladder complaints, she did report that she experienced tingling in her right foot after extensive activity.  Further, although the Veteran continued to deny any weakness or numbness in the right leg during clinic visits in August 2005, the examiner at that time stated that the Veteran's complaints of right gluteal pain that at times extended to the level of her knee represented radicular pain consistent with the MRI findings.  Moreover, the VA examiner in November 2009 noted that sensation to light touch was diminished in the right lower extremity in the S1 dermatome.  

The above neurological symptoms and clinical findings were noted by the examiners to be consistent with radiculopathy due to the service-connected thoracolumbar spine disability.  The November 2009 examiner identified the S1 nerve root as being affected, which is a component of the sciatic nerve.  Diagnostic Code 8520 provides that, for paralysis of the sciatic nerve, a 10 percent evaluation is warranted for incomplete paralysis to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

In this case, no examiner has noted any muscle weakness or motor impairment.  However, the Veteran's neurological manifestations in her right leg, which have been wholly sensory, have been related by examiners to her service-connected herniated disc at L5-S1.  Affording the Veteran's the benefit of the doubt, the Board finds that the right leg manifestations of sciatic radiculopathy are at least mild and so warrant a separate compensable rating.  

In summary, the criteria for an initial rating greater than 10 percent prior to November 3, 2009, for degenerative disc disease of the thoracolumbar spine are not met.  Further, the criteria for an initial rating greater than 20 percent beginning November 3, 2009, for degenerative disc disease of the thoracolumbar spine are also not met.  However, a separate compensable rating is warranted for right leg manifestations of sciatic radiculopathy.  

Cervical spine

The RO has also rated the Veteran's degenerative disc disease of the cervical spine under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  VA's General Rating Formula provides that a 10 percent rating will be assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but less than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

As noted above, the regulations also provide that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, although the MRI findings show that the Veteran has degenerative disc disease of the cervical spine, she has not reported, and the medical evidence does not show, that she has ever had any incapacitating episodes due to the disability, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Therefore, rating the disability on this basis is not warranted.  

The report of a VA compensation examination in September 2004 notes that the Veteran reported a "sticking type or straightening type sensation" in her cervical spine, although the sensation had improved since she returned from active service and had been using a good pillow.  She denied any numbness or weakness.  The examiner stated that the cervical spine was nontender to palpation.  On range of motion testing, forward flexion was accomplished to 45 degrees, extension to 45 degrees, left lateral flexion to 35 degrees with pain at that point, right lateral flexion to 40 degrees without pain, and lateral rotation to 70 degrees in each direction.  There was no evidence of fatigue or weakness of the cervical spine, and muscle strength was described as good.  Range of motion on repetitive testing yielded identical results.  

The VA clinic records do not reflect any complaints or clinical findings referable to the Veteran's cervical spine disability.  

The Veteran was afforded another VA compensation examination in November 2009.  She told the examiner that her spine disabilities had grown progressively worse since their onset.  The Veteran's symptoms included decreased motion, stiffness, muscle spasms, and pain.  She described her cervical spine pain as a constant, moderate burning, spasmodic pain, with burning pain radiating into her right suprascapular area.  The Veteran stated that she experienced flare-ups every five to six months lasting three to seven days.  On examination, no cervical muscle spasm was found, but the Veteran exhibited guarded movement of the cervical spine and there was tenderness on both sides of the spine.  On range of motion testing, flexion was possible to 44 degrees, extension to 27 degrees, right lateral flexion to 26 degrees, left lateral flexion to 28 degrees, right lateral rotation to 48 degrees, and left lateral rotation to 74 degrees.  The examiner indicated that there was pain on active range of motion.  After three repetitions, range of motion of the cervical spine was reduced slightly further due to pain, with flexion to 40 degrees, extension to 24 degrees, right lateral flexion to 24 degrees, left lateral flexion to 26 degrees, right lateral rotation to 44 degrees, and left lateral rotation to 74 degrees.  Upper extremity muscle strength was full, with active movement against full resistance.  Sensation to light touch was recorded as 1/2 in the right upper extremity in the C6 dermatome.  Upper extremity reflexes were normal.  

Applying the provisions of the General Rating Formula, the Board finds that the criteria for a 10 percent rating precisely describe the medical evidence of record concerning the Veteran's cervical spine disability.  No examiner has reported limitation of forward flexion of the cervical spine to less than 40 degrees; limitation to less than 30 degrees is required for a 20 percent rating.  Reported combined range of motion of the cervical spine has been no less than 232 degrees, with combined range of motion of no more than 170 degrees being required for a 20 percent rating.  Further, neither VA examiner noted more than a slight additional decrease in range of motion after repetitive testing.  Similarly, no examiner has described any muscle spasm, guarding, or abnormal contour of the cervical spine or any cervical spine ankylosis.  Therefore, the criteria are not met for an initial rating greater than 10 percent for the Veteran's cervical spine disability under the provisions of the General Rating Formula.  

Neurological manifestations referable to the cervical spine

As with neurological manifestations of the thoracolumbar spine, any neurological abnormalities associated with disorders of the cervical spine are to be rated separately under an appropriate diagnostic code.  The September 2004 VA examiner did not report any abnormal neurological clinical findings and the Veteran denied any numbness or weakness.  However, the VA examiner in November 2009 noted the Veteran's complaint of burning pain radiating into her right suprascapular area.  In addition, the Veteran for the first time reported to the November 2009 examiner that she had periodic numbness in her right hand.  Moreover, that examiner noted diminished sensation to light touch in the right upper extremity in the C6 dermatome.  

The above neurological symptoms and clinical findings were noted by the examiner to be consistent with radiculopathy due to the service-connected cervical spine disability.  The November 2009 examiner identified the C6 nerve root as being affected, which is a component of the upper radicular group.  Diagnostic Code 8510 provides that, for paralysis of the upper radicular group, a 20 percent evaluation is warranted for incomplete paralysis to a mild degree.  A 40 percent evaluation is warranted for incomplete paralysis to a moderate degree.  A 50 percent rating is warranted for incomplete paralysis to a severe degree.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

As set forth above, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  

No examiner has noted any muscle weakness or motor impairment relative to the Veteran's cervical spine disability.  However, the neurological manifestations in her right upper extremity, which have been wholly sensory, have been related by examiners to her service-connected cervical spine disability.  Affording the Veteran the benefit of the doubt, the Board finds that the right upper extremity manifestations of radiculopathy are at least mild and so warrant a separate compensable rating.  

In summary, the criteria for an initial rating greater than 10 percent for degenerative disc disease of the cervical spine are not met.  However, a separate compensable rating is warranted for right upper extremity radiculopathy.  

Other Considerations

As discussed above, the RO has assigned staged ratings for the Veteran's thoracolumbar spine disability.  While there may have been day-to-day fluctuations in the manifestations of the service-connected thoracolumbar and cervical spine disabilities, the evidence shows no other distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected disabilities varied to such an extent that evaluations greater than or less than those assigned herein would be warranted.  Thus, additional staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In the case of the degenerative disc disease of the thoracolumbar spine prior to November 3, 2009, the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned evaluation inadequate.  The Veteran's degenerative disc disease of the thoracolumbar spine is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's degenerative disc disease of the thoracolumbar spine was manifested prior to November 3, 2009, by forward flexion to 90 degrees, extension to 20 degrees, lateral flexion to 22 degrees in each direction, and lateral rotation to 10 degrees in each direction; a mildly slow and antalgic gait; and the absence of muscle spasm, numbness, weakness, or bowel or bladder complaints.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent evaluation previously assigned for her service-connected degenerative disc disease of the thoracolumbar spine.  Disability ratings in excess of 10 percent are provided for certain manifestations of degenerative disc disease of the thoracolumbar spine, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the 10 percent schedular evaluation prior to November 3, 2009, is adequate and no referral is required.  See VAOPGCPREC 6-96; see also 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Additionally, the Board finds that the Veteran's disability picture for her service-connected degenerative disc disease of the thoracolumbar spine beginning November 3, 2009, is not so unusual or exceptional in nature as to render the assigned 20 percent evaluation inadequate.  The Veteran's degenerative disc disease of the thoracolumbar spine beginning November 3, 2009, was manifested by stiffness and pain; forward flexion to 33 degrees, extension to 12 degrees, right lateral flexion to 25 degrees, left lateral flexion to 22 degrees, and lateral rotation to 28 degrees in each direction; camptocormic gait; and absence of muscle spasm, but with guarded movement of the thoracolumbar spine and tenderness on both sides of the spine.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent evaluation previously assigned for her service-connected degenerative disc disease of the thoracolumbar spine.  Disability ratings in excess of 20 percent are provided for certain manifestations of degenerative disc disease of the thoracolumbar spine, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the 10 percent schedular evaluation beginning November 3, 2009, is adequate and no referral is required.  See VAOPGCPREC 6-96; see also 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Further, the Board finds that the Veteran's disability picture for her service-connected degenerative disc disease of the cervical spine is not so unusual or exceptional in nature as to render the assigned 10 percent evaluation inadequate.  The Veteran's degenerative disc disease of the cervical spine is manifested by stiffness and pain; forward flexion to 44 degrees, extension to 27 degrees, right lateral flexion to 26 degrees, left lateral flexion to 28 degrees, right lateral rotation to 48 degrees, and left lateral rotation to 74 degrees; and the absence of cervical muscle spasm, but with guarded movement of the cervical spine and tenderness on both sides of the spine.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent evaluation previously assigned for her service-connected degenerative disc disease of the cervical spine.  Disability ratings in excess of 10 percent are provided for certain manifestations of degenerative disc disease of the cervical spine, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the 10 percent schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  















(CONTINUED ON THE NEXT PAGE)


ORDER

An initial rating greater than 10 percent prior to November 3, 2009, for degenerative disc disease of the thoracolumbar spine is denied.  

An initial rating greater than 20 percent beginning November 3, 2009, for degenerative disc disease of the thoracolumbar spine is denied.  

A separate compensable rating for right lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine is granted, subject to the law and regulations governing the award of monetary benefits.  

An initial rating greater than 10 percent for degenerative disc disease of the cervical spine is denied.  

A separate compensable rating for right upper extremity radiculopathy associated with degenerative disc disease of the cervical spine is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


